*495MEMORANDUM **
Jose Ramon Arredondo Quintero, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen and reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen or reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny in part and dismiss in part the petition for review.
The BIA acted within its discretion in denying Arredondo Quintero’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1).
The BIA also acted within its discretion in denying Arredondo Quintero’s motion to reopen because Arredondo Quintero did not demonstrate prima facie eligibility for cancellation of removal. See Ordonez v. INS, 345 F.3d 777, 785 (9th Cir.2003).
To the extent Arredondo Quintero challenges the BIA’s January 30, 2006 decision dismissing his appeal, we lack jurisdiction because he did not timely petition for review of that order. See 8 U.S.C. § 1252(b)(1); Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.